THE STATE OF TEXAS
                                         MANDATE
TO THE CRIMINAL DISTRICT COURT NO. 6 OF DALLAS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 25th
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Elizabeth Silva Mendoza, Appellant                         No. 06-14-00227-CR

                     v.                                     Trial Court No. F13-40734-X

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting any suggestion
that Elizabeth Mendoza’s ten-month sentence was imposed pursuant to a plea agreement and by
clarifying that she entered an open plea of true to the State’s allegations supporting revocation. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Elizabeth Mendoza, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 25th day of August, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk